OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on June 29, 1960 and presently is employed as a hearing officer by the New York State Department of Social Services in the City of New York. At the time of the acts complained of in the petition, respondent maintained an office for the practice of law in the City of Buffalo.
Petitioner alleges two charges of misconduct: (1) that in April, 1982 respondent represented a client in the sale of her real property in the City of Buffalo and as a result came into possession of some $7,641.10, the net proceeds of the sale. Thereafter, respondent converted and expended said funds for his own use. In spite of attempts to make restitution, at the time of the filing of the petition, respondent owed his client some $1,500 on this transaction and presently owes $500; (2) that in January, 1981 respondent was retained by another client to seek collection of funds on a second mortgage the client held. Respondent thereafter collected and came into possession of $946.80 of his *346client’s funds and converted and expended such funds for his own use. Respondent still owes some $751 to his client on this transaction.
Respondent has admitted the allegations in the petition charging conversion of clients’ funds and has co-operated fully with petitioner in resolving these charges.
Respondent is guilty of unprofessional conduct because he failed properly to identify and preserve the funds of a client (see Code of Professional Responsibility, DR 9-102), converted his client’s funds (22 NYCRR 1022.5 [a], [c]) and violated Canons 1, 6 and 9 of the Code of Professional Responsibility.
Respondent should be suspended from the practice of law for a period of two years and until the further order of this court. (See Matter of Crotty, 70 AD2d 495; Matter of Schutrum, 70 AD2d 143.)
Dillon, P. J., Hancock, Jr., Boomer, O’Donnell and Schnepp, JJ., concur.
Order of suspension entered.